Exhibit 10.1

Translation from French-for Information Only

AMENDMENT n° 1

to the Agreement for Assignment of Receivables N°

Among:      ESSEX NEXANS EUROPE, a French simplified stock company (“société par
action simplifiée”), the share capital of which is EUR 40 930 000, registered
with the Registry of Commerce and Companies (“Registre du Commerce et des
Sociétés”- RCS) of Compiègne B 440 088 110, the registered office of which is
located in Compiègne (60 200), Rue Jean Monnet – L’Européen, Parc tertiaire de
la Croix, and hereinafter called the “Company”

Together with

ESSEX NEXANS, a French simplified stock company (“société par action
simplifiée”), the share capital of which is EUR 14,000,000, registered with the
Registry of Commerce and Companies (“Registre du Commerce et des Sociétés”- RCS)
of Compiègne B 444 684 549, the registered office of which is located in
Compiègne (60 200), Rue Jean Monnet – L’Européen, Parc tertiaire de la Croix,

and hereinafter called “Participant A”

ESSEX NEXANS L+K GmbH, a German company the share capital of which is EUR
25,000, the registered office of which is located at Engterstrasse 34, 49565
Bramsche – Germany, registered with Section B of the Commercial Registry of
Osnabrück under n° 21732,

and hereinafter called “Participant B”

ESSEX NEXANS UK, the head office of which is located at Ellis Ashton Park,
Liverpool, L36 6BW - England, registration n° 03512877,

and hereinafter called “Participant C”,

And:           Compagnie Générale d’Affacturage, a French corporation (SA –
“société anonyme”), the share capital of which is EUR 14,400,000, registered
with the Registry of Commerce and Companies (“Registre du Commerce et des
Sociétés”- RCS) of Bobigny B 702 016 312, the registered office of which is
located in Saint Denis (93200), 3 rue Francis de Pressensé, hereinafter called
“CGA”,

RECITALS:

The parties hereby agree to the inclusion within the scope of the Agreement for
Assignment of Receivables of Participant D, INVEX SpA, the share capital of
which is EUR 9 010 000, Intracommunity VAT n° IT 019 8183 006 8, the registered
office of which is located at Quattordio AL – Via Circonvallazione n° 2

The Company and Participants A, B, C, and D shall be hereafter together called
the Participants, or, separately, a Participant, as the case may be;

NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:

ARTICLE 1:  FINANCING OF THE RECEIVABLES

Article 7, paragraph 1, of the Agreement for Assignment of Receivables is hereby
amended as follows:

7.1 Maximum Authorized Amount of Outstanding Loan

CGA shall finance the receivables up to a limit of a single aggregate maximum
authorized outstanding amount of:

·      EUR 90,000,000 (ninety million Euros).

Such aggregate maximum outstanding amount shall be a revolving amount.  It shall
be divided among the Participants as follows:


--------------------------------------------------------------------------------


 

- Participant A

€50 million

- Participant B

€5   million

- Participant C

€5   million

- Participant D

€30 million

 

This distribution of the maximum outstanding amount may be changed at any time
by the Company with immediate effect, by written request, within the aggregate
amount of EUR 90,000,000.

ARTICLE 2:  FIRST DELIVERY BY PARTICIPANTS B, C, and D

Article 9 of the Agreement for Assignment of Receivables is hereby amended as
follows:

CGA shall accept, at the request of Participants B, C, and D, the transfer and
assignment by substitution/subrogation of all of the outstanding receivables in
respect of the obligors that fall within the scope of this Agreement.  If the
receivables are not free and clear of rights on the date on which this Agreement
is signed, however, such transfer and assignment shall be made only on the
following terms and conditions:

·      prior to delivery of such receivables, the Participant shall provide to
CGA a letter agreeing to obtain a full and complete release (“letter
d’engagement de mainlevée”) from the banks in respect receivables involved,

·      on the date on which the current account is credited with the
receivables, the Participant shall repay the banks the amount of the amount
disbursed and made available, by bank transfer from its CGA current account and
shall deliver to CGA the full and complete release of the assignments from its
banks in no more than 24 hours.

ARTICLE 3:  LOAN RETENTION

Article 10 of the Agreement for Assignment of Receivables is hereby amended as
follows:

An amount equal to 15% of the outstanding receivables financed hereunder shall
be retained.

This retained amount shall correspond to an unavailable portion which shall
constitute a surety to secure performance of all the obligations in respect of
principal, commissions, costs and ancillary expenses (credit notes, disputes,
etc.) of the Participants in respect of CGA under this Agreement.

The percentage amount retained may be reviewed after completion of an audit of
INVEX SpA to be made within three months following actual implementation of this
Amendment.

Exercise of CGA’s rights:  CGA shall have the right to terminate financing of
relevant unpaid receivables 60 days after their maturity date thereof.

Such retained amount may be increased by 5 points in case of breach of any of
the following covenants, if not remedied by the Company or relevant Participant
within three business days.

·   In respect of Participant A or the Company:

-   Privileges sociaux et fiscaux (tax and health insurance/social security
related benefits) should be less than 5% of known sales (1)

The retention ratio shall be returned to 15% if the breach is remedied by the
Company or by Participant A within 3 business days.

1 chiffre d’affaires (sales):  line FL of tax return

ARTICLE 4:  AUTHORITY TO MANAGE AND COLLECT RECEIVABLES

Article 11, paragraph 5, of the Agreement for Assignment of Receivables is
hereby amended as follows:

2


--------------------------------------------------------------------------------


In case of a material breach by a Participant of its obligations under this
Agreement, and if such Participant fails to remedy such breach within 3 business
days after written notice thereof by CGA to such Participant (with a copy to the
Company), CGA may cancel the agency authority and proceed directly with the
collection and receipt of the assigned receivables covered thereby.  Such
Participant, in such case, shall provide any and all useful assistance to CGA.

CGA shall attempt to give such Participant a period of ten business days in
France, Germany, United Kingdom, and Italy to allow it to explain such change to
the obligors, or, upon request, take back all of the receivables theretofore
assigned, on the condition that CGA have been paid the amount of such
receivables.

If the agency is terminated in a manner requiring notice to the obligors, CGA
shall invoice the handling expenses as follows:

·              EUR 5 (excluding taxes) per obligor and EUR 6 (excluding taxes)
per invoice* for transactions in France,

·              EUR 16 (excluding taxes) per obligor and EUR 8 (excluding taxes)
per invoice* for transactions in Germany,

·              GBP 10 (excluding taxes) per obligor and GBP 5 (excluding taxes)
per invoice* for transactions in the United Kingdom,

·              EUR 16 (excluding taxes) per obligor and EUR 8 (excluding taxes)
per invoice* for transaction in Italy.

The notice shall be made by CGA in accordance with legal rules applicable in the
countries of each obligor.  Such terms and conditions shall be indicated in a
separate letter.  CGA shall recover the postal costs related to the notice from
the Participant.

* borne by CGA as at the date of cancellation of the agency.

ARTICLE 5:  COMPENSATION OF CGA

Article 12, paragraph 1, of the Agreement for Assignment of Receivables is
hereby amended as follows:

CGA shall receive, monthly, a service commission (excluding tax) of EUR 12 000. 
Such amount shall be due and payable at the beginning of each month.

ARTICLE 6 - DISCLOSURE

Article 13 of the Agreement for Assignment of Receivables is hereby amended as
follows:

The Participants agree to deliver to CGA, as soon as available and, in any
event, no later than 6 months from the closing date of the applicable fiscal
year:  a balance sheet, income statement and the notes thereto, certified true
and correct and certified, as the case may be, by the Statutory Auditors
thereof.

They shall immediately inform CGA of any changes in respect of powers and
authority under their Articles of Association, to any delegation of authority
granted, or to any Standard Terms and Conditions of Sale, that have been
heretofore delivered to CGA.

Participants B, C, and D agree to deliver a certificate relating to their being
current in respect of tax and health insurance/social security payments within
15 business days of the closing date of their fiscal year.

The Participants agree to inform CGA of any change that occurs in ownership of
their share capital, whether in connection with a change relating to the
breakdown of ownership of the subsidiaries that are Participants between or
among companies controlled, directly or indirectly, by Superior Essex Inc. (the
“SUPERIOR ESSEX Group”) or in connection with a sale or transfer of shares in
the share capital of the Participants to one (or more) companies outside the
SUPERIOR ESSEX Group.

3


--------------------------------------------------------------------------------


ARTICLE 7 – EFFECTIVE DATE

All other provisions of the Agreement for Assignment of Receivables shall remain
unchanged and shall apply to Participant D.

This Amendment shall be, and become, effective on

The effectiveness of this Agreement shall be subject to the following condition
precedent:

·      proof of ownership of Participant D’s share capital, directly or
indirectly, by ESSEX NEXANS EUROPE

THE COMPANY(1)

CGA

 

 

 

 

 

THE PARTICIPANTS(2)

 

 

 

 

 

ESSEX NEXANS

ESSEX NEXANS L+K GmbH

 

 

 

 

 

ESSEX NEXANS UK

INVEX SpA

 

--------------------------------------------------------------------------------

(1)  Corporate seal and title or authority of person signing.

(2)  Corporate seal and title or authority of person signing.

4


--------------------------------------------------------------------------------